                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

                                     MEMORANDUM

Honorable Lawrence J. O’Neill
Chief United States District Judge
Fresno, California

                                              RE: USA v. Lieng, et al
                                              Docket Number: 1:07CR00316
                                              SUPPLEMENT TO JUDGMENT

Your Honor:

In March 2018, staff in the financial office of the District Court Clerk’s Office advised the
undersigned officer that the Original Judgments for several defendants in this matter contain errors
requiring correction before collected monies can be dispersed to victims. Through additional
discussions with the financial staff and Assistant United States Attorney Karen A. Escobar, it was
determined it would also be beneficial if financial staff were aware of the joint and several
relationships now that all the defendants in this matter have been sentenced.

As the time period for amended judgments has expired, the undersigned probation officer, in
consultation with Assistant United States Attorney Karen A. Escobar and financial staff in the
Clerk’s office requests the Court adopt the recommendations below as a Supplement to the
Judgments originally filed. Attempts (noted below) have been made to contact defense counsel
with limited success. As these requests are not punitive, and serve only to clarify issues at the
request to the financial staff in the Clerk’s office, it is thought the Court can approve the
recommendations without input from defense counsel.

Defendant 002 – Jenny Ha
On July 3, 2012, Jenny Ha was sentenced to a 21-month term of imprisonment and 60 months
supervised release for a violation to 18 U.S.C. § 1341 and 1349, Conspiracy to Commit Mail Fraud.
Ms. Ha was also ordered to pay restitution totaling $344,308.39.

Ms. Ha commenced her term of supervised release in the Northern District of California on April
25, 2014.
Defense counsel, Paul Turley, was contacted; however, he advised he is no longer representing
clients or practicing law.

The parties recommend the following:
   1. Restitution is reduced to $180,748.39, payable fully to Wells Fargo Home Mortgage, as
       one victim is no longer requesting restitution. This restitution is joint and several with
       Andy Lieng (001) and Monique Nguyen (006.)

Defendant 003 – Tony Lieng
On September 4, 2012, Tony Lieng was sentenced to a 30-month term of imprisonment and 60
months supervised release for a violation to 18 U.S.C. § 1341 and 1349, Conspiracy to Commit
Mail Fraud. Mr. Lieng was also ordered to pay restitution totaling $205,878.

Mr. Lieng commenced his term of supervised release on January 9, 2015.

Defense counsel, Jon Renge, was contacted; however, advised he no longer practices in federal
courts, and was not comfortable reviewing the undersigned’s request.

The parties recommend the following:
   1. Restitution is reduced to $205,877.85. This restitution should be joint and several with
      codefendants Shirley Wong (005) and Monique Nguyen (006).
   2. The lump sum payment is $205,977.85.

Defendant 005 – Shirley Wong
On April 1, 2011, Shirley Wong was sentenced to a 21-month term of imprisonment and 60 months
supervised release for a violation to 18 U.S.C. § 1341 and 1349, Conspiracy to Commit Mail Fraud.
Ms. Wong was also ordered to pay restitution totaling $342,095.12.

Ms. Wong commenced her term of supervised release, in the Northern District of California, on
August 11, 2011, and completed supervision on August 10, 2016.

Defense counsel, Pal Anthony Lengyel-Leahu, has been contacted and advised the request seems
reasonable; however, he is engaged in efforts to contact the defendant.
The parties recommend the following:
   1. Restitution to Capital One Bank in the amount of $136,217.27. Payments should be sent
       to Capital One Bank, Attention Robin Tharpe, 3905 North Dallas Parkway, Plano, Texas,
       Account Numbers 4033494 and 20301037. This restitution is joint and several with
       codefendant Monique Nguyen (006).
   2. Restitution to Deutsche Bank in the amount of $205,877.85. Payments should be sent to
       Deutsche Bank at 60 Wall Street, 36th Floor, New York, New York. This restitution should
       be joint and several with codefendants Monique Nguyen (006) and Tony Lieng (003).

Defendant 006 – Monique Nguyen
On December 3, 2010, Monique Nguyen was sentenced to a 20-month term of imprisonment and
36 months supervised release for a violation to 18 U.S.C. § 1341 and 1349, Conspiracy to Commit
Mail Fraud. Ms. Nguyen was also ordered to pay restitution totaling $678,224.

Ms. Nguyen commenced supervision on July 29, 2011, and supervision terminated on July 28,
2014.

Unfortunately, defense counsel, J.M. Irigoyen, could not be contacted due to his death.

The parties agree to the following:
   1. Restitution is reduced to $522,843.51, as one victim is no longer seeking restitution.
   2. Restitution to Capital One Bank in the amount of $136,217.27. Payments should be sent
      to Capital One Bank, Attention Robin Tharpe, 3905 North Dallas Parkway, Plano, Texas,
      Account Numbers 4033494 and 20301037. This restitution should be joint and several
      with codefendant Shirley Wong (005).
   3. Restitution to Deutsche Bank in the amount of $205,877.85. Payments should be sent to
      Deutsche Bank, 60 Wall Street, 36th Floor, New York, New York. This restitution is joint
      and several with codefendants Tony Lieng (003) and Shirley Wong (005).
   4. Restitution to Wells Fargo Home Mortgage in the amount of $180,748.39. Payments
      should be sent to: Attention Amy Kellis, MAC# X2303-048, 1 Home Campus 4th Floor,
      Des Moines, Iowa, 50328, re: Loan # 226875580. This restitution is joint and several with
      Andy Lieng (001) and Jenny Ha (002).
Should Your Honor require any additional information, please contact the undersigned at Your
Honor’s earliest convenience.

                                  Respectfully submitted,




                                ANTHONY A. ANDREWS
                        Supervisory United States Probation Officer

Dated: May 3, 2019
       Fresno, California
                                    ORDER OF THE COURT

               ☒      Approved     ☐        Disapproved

IT IS SO ORDERED.

      Dated:       May 3, 2019                        /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE

Attachment(s)
Original Judgment



cc:      Karen A. Escobar
         Assistant United States Attorney
